IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JEFFREY BARBER, ADMINISTRATOR OF             : No. 251 WAL 2021
THE ESTATE OF LINDA LEE JENKINS              :
A/K/A LINDA LEE BARBER, DECEASED             :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
BRUCE STANKO, NORTH HILLS                    :
PHARMACY SERVICES, LLC,                      :
PAPERCHECK, INC., ET AL.                     :
                                             :
                                             :
PETITION OF: SEMPRA FINANCE, LLC             :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.